DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Dr. Qionghua Weng on 11/18/2021.

3.	Claims 10 and 17 have been amended as follows:
10. (Currently Amended) The apparatus according to claim 8, wherein the processor is further configured to:
store a correspondence between the source representation vector of the word fragment and the decoder state of the word fragment into the historical translation information.

17. (Currently Amended) The storage medium according to claim 15, wherein the computer program instructions further cause the at least one processor to perform:
obtaining a decoder state of the word fragment; and
storing a correspondence between the source representation vector of the word fragment and the decoder state of the word fragment into the historical translation information.

/Quynh H Nguyen/
Primary Examiner, Art Unit 2652